Citation Nr: 0823515	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO. 06-33 758	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from November 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The veteran in this case served on active duty from 
November 1968 to November 1971.

2. On June 3, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (through his representative) have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007). Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007). The appellant , 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


